Title: To Alexander Hamilton from George Ingersoll, 20 May 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            Westpoint May 20. 99.
          
          The Doctor of the Garrison informs me this Morning of the smallpox being in the Garrison. I have ordered the child and family to a distant house belonging to the public, with the intention of preventing its affecting the troops. If the General should think it proper for those who have not had it to be enoculated, I beg the order as soon as may be for the benefit of the Soldiers and the public, as the season of the Year is fast advancing when it might prove very fatal to most of them who may take it. I shall take every possible means to prevent its communication to any part of my command untill I receive the order of the General on the subject.
          I am Sir with the highest respect your Most Obedient Sert.
          
            Geo. Ingersoll Captain 
            Commanding
          
          Major Genl. Alexr. Hamilton
        